Citation Nr: 1449656	
Decision Date: 11/07/14    Archive Date: 11/12/14

DOCKET NO.  11-33 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Illiana Health Care System in Danville, Illinois


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on October 18, 2010 at Advocate BroMenn Medical Center (ABMC).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.M. Yasui, Counsel



INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from September 1961 to December 1965.  

This case comes to the Board of Veterans' Appeals (Board) on appeal from a September 2011 decision of the Department of Veterans Affairs (VA) Illiana Health Care System in Danville, Illinois, by which reimbursement of unauthorized medical expenses for medical treatment provided to the Veteran by ABMC on October 18, 2010 was denied.

In evaluating this case, the Board has not only reviewed the physical claims file, but has also reviewed the file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  On October 18, 2010, the Veteran received medical treatment from the ABMC (a public hospital) emergency department pursuant to complaints of bilateral rib pain.  

2.  The emergency medical treatment the Veteran received at ABMC, a non-VA hospital, was not previously authorized by VA.

3.  At the time of the private medical treatment at ABMC, the Veteran was service connected for residuals of trauma of the right fourth metacarpal; emergency medical services (treatment) rendered at ABMC on October 18, 2010 was for a non-service-connected disorder.

4.  The medical care the Veteran received on October 18, 2010 was not for a condition that a prudent layperson would have reasonably expected that a delay in treatment would have been hazardous to life or health.


CONCLUSION OF LAW

The criteria for payment or reimbursement of the unauthorized medical expenses incurred on October 18, 2010 at ABMC have not been met.  38 U.S.C.A. §§ 1703(a), 1725, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 17.52(a), 17.120, 17.1000-1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Board is satisfied that all relevant facts regarding the claim on appeal being addressed herein have been properly developed and no further assistance to the Veteran is required in order to comply with the duty to notify or assist.  This case concerns a legal determination of whether the appellant is entitled to reimbursement for unauthorized private medical expenses under 38 U.S.C.A. §§ 1725 or 1728 (West 2002 & Supp. 2013).  For this reason, the provisions of the Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits do not apply.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

In Barger v. Principi, 16 Vet. App. 132, 138 (2002) (involving waiver of recovery of overpayment claims), the U.S. Court of Appeals for Veterans Claims (Court) held that the provisions of the VCAA are not applicable to statutes and regulations which concern special provisions relating to VA benefits, and those statutes and regulations contain their own notice provisions.  The provisions of Chapter 17 of the 38 U.S.C.A. and 38 C.F.R contain their own notice requirements.  Regulations at 38 C.F.R. §§ 17.120-33 (2013) discuss the adjudication of claims for reimbursement of unauthorized medical expenses.  According to 38 C.F.R. 
§ 17.124, the appellant has the duty to submit documentary evidence establishing the amount paid or owed, an explanation of the circumstances necessitating the non-VA medical treatment, and "other evidence or statements that are deemed necessary and requested for adjudication of the claim."  When a claim for reimbursement of unauthorized medical expenses is disallowed, VA is required to notify the claimant of its reasons and bases for denial, his or her appellate rights, and to furnish all other notifications or statements required by Part 19 of Chapter 38.  38 C.F.R. § 17.132.  The September 2011 decision notified the Veteran of the reasons and bases for denial and provided him notice of procedural and appellate rights.  As such, the duty to notify and assist has been met.

Payment or Reimbursement of the Unauthorized Medical Expenses

In claims involving payment/reimbursement by VA for medical expenses incurred as a result of treatment at a private facility, it must first be determined whether the services for which payment is sought were authorized in advance by VA.  38 U.S.C.A. § 1703(a); 38 C.F.R. § 17.54 (2014); see also Malone v. Gober, 
10 Vet. App. 539, 541 (1997).  This is a factual, not a medical, determination.  Similes v. Brown, 6 Vet. App. 555, 557 (1994).  If not authorized, it must be determined whether the claimant is otherwise entitled to payment or reimbursement for services.

The law provides that, in connection with its statutory obligation to provide medical services to appellant, VA may contract for private hospital care in certain limited circumstances, including cases where a medical emergency exists.  Pursuant to 
38 U.S.C.A. § 1703(a), "When [VA] facilities are not capable of furnishing . . . the care or services required, the Secretary, as authorized in [38 U.S.C.A. § 1710], may contract with non-Department facilities in order to furnish" certain care, including: "[h]ospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the veteran can be safely transferred to a Department facility."  38 U.S.C.A. § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of an appellant to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; see Malone, 10 Vet. App. at 541; see also General Counsel Opinion, VAOPGCCONCL 1-95, at 9 ("Authorization in advance is essential to any determination as to whether the Department is or is not going to furnish the contract care.").  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. 
§ 17.54.

In the present case, the evidence does not show that the Veteran sought and obtained prior proper authorization for VA payment of the private medical expenses he incurred on October 18, 2010.  The record also does not indicate that the Veteran may have contacted VA within 72 hours of the initial care at ABMC.  Accordingly, the Board must conclude that prior authorization for the private medical treatment received was not obtained pursuant to 38 C.F.R. § 17.54, and that payment is not warranted for expenses incurred in conjunction with that treatment under 38 U.S.C.A. § 1703.

When a veteran receives treatment at a non-VA facility without prior authorization, two statutes allow for payment or reimbursement for the medical expenses incurred for that treatment, specifically, 38 U.S.C.A. §§ 1725 and 1728.  Application of either statute is generally dependent on whether the veteran has an adjudicated service-connected disability.

In this case, at the time of the private medical treatment at ABMC on October 18, 2010, the Veteran was only service connected for residuals of trauma of the right fourth metacarpal.  As such, emergency medical services (treatment) rendered at ABMC on October 18, 2010 were for a non-service-connected disorder (manifested by complaints of bilateral rib pain) and the applicable law in this case is 38 U.S.C.A. § 1725.  The Veterans Millennium Health Care and Benefits Act provides payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1003.  Section 1725 was enacted as part of the Veterans Millennium Health Care and Benefits Act, Public Law 106-177, and is referred to as the "Millennium Bill Act."

The Veterans Millennium Health Care and Benefits Act was enacted on November 30, 1999, and took effect 180 days after the date of enactment, i.e., on May 29, 2000.  See Pub. L. 106-117, Title I, Subtitle B, § 111, 113 Stat. 1556.  A VA interim final rule implementing the new statute provides that its effective date is May 29, 2000, and that VA would make retroactive payments or reimbursements for qualifying emergency care furnished on or after that date.  See 66 Fed. Reg. 36,467 (2001).  In this case, the service rendered occurred after the effective date of the "Millennium Bill Act."  Therefore, it is potentially applicable to the current appeal.

In this regard, the Veterans Millennium Health Care and Benefits Act provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-Department facility to those veterans who are active Department health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of Department hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and are not eligible for reimbursement under the provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Moreover, under current laws and regulations (see VETERANS' MENTAL HEALTH AND OTHER CARE IMPROVEMENTS ACT OF 2008, Pub. L. 110-387, October 10, 2008, 122 Stat 4110), in order to be eligible for payment or reimbursement for emergency services for non-service connected conditions in non-VA facilities, a veteran must show that his or her treatment satisfies all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health;

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 
38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(e) The veteran is financially liable to the provider of emergency treatment for that treatment;

(f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment;

(g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and

(h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1000-1008.

Failure to satisfy any one of the above criteria precludes VA from paying or reimbursing unauthorized private medical expenses.  See Fritz v. Nicholson, 20 Vet. App. 507 (2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998); Malone at 544.  That is, these criteria under 38 U.S.C.A. § 1725 are conjunctive, not disjunctive; thus, all criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 334 (June 1991) (use of the conjunctive "and" in a statutory provision meant that all of the conditions listed in the provision must be met); compare Johnson v. Brown, 
7 Vet. App. 95 (1994) (only one disjunctive "or" requirement must be met in order for an increased rating to be assigned).  (Note: In 2012, these criteria were amended.  The following criterion was deleted: The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized)). 

In the September 2011 notice of disagreement and the December 2011 substantive appeal, the Veteran contended that he had a broken rib and "VA was indifferent about [his] condition."  He also indicated that his request to VA for pain medication was denied.  The record reflects that the Veteran presented to the ABMC emergency department on October 18, 2010.  There, he reported having bilateral rib pain as a result of falling eight days prior on October 10, 2010.  The Veteran further reported that, at the time of the fall, he only complained of left eyebrow pain where he was cut as a result of the fall.  The Veteran's caretaker, who was with him at the time of the fall and during the emergency treatment at ABMC on October 18, 2010, reported that she thought the Veteran's speech was a little bit slurred and he was staggering for a couple of days after he fell and hit his head on October 10, 2010.

Upon physical examination on October 18, 2010 at ABMC, the treating physician noted some swelling of the Veteran's left eyebrow.  He had tender ribs, bilaterally, which was diffuse.  X-ray testing revealed negative chest results except for fractures of the right rib.  A computed tomography (CT) of the head revealed no acute results.  The diagnoses, at that time, were a head contusion and fracture of the right ribs.  Significantly, the treating emergency physician at ABMC indicated that the Veteran was in no acute distress.  He was prescribed Oxycodone and Acetaminophen for the pain, and was released the same day.

After a review of the evidence, lay and medical, the Board finds that a prudent layperson would not have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health.  While the Veteran asserts that he sought treatment at VA after the fall on October 10, 2010, he essentially argues that he was not satisfied with the treatment he received at the VA Medical Center (VAMC) in Danville, Illinois; however, he does not identify specific symptoms (aside from bilateral rib pain) or indications that the condition (broken ribs) was emergent in nature.  In fact, the Veteran has not contended that he was seeking emergency medical treatment; instead he argues that VA was "indifferent" to his condition and denied his request for pain medication.  Indeed, the emergency treatment report from October 18, 2010 at ABMC indicated that the Veteran was in no acute distress.  

The Board has weighed the Veteran's assertions on his behalf, but finds the contemporaneous treatment (medical) records to be more probative because they were more contemporaneous and were made for treatment purposes.  On the question of whether the medical treatment on October 18, 2010 appeared emergent, the specific facts at the time of the medical treatment show that, even from the perspective of the Veteran and the treating physician recording the Veteran's complaints at that time, the prudent layperson standard is not met.  

The evidence shows that, on October 18, 2010, the Veteran did not have acute symptoms of sufficient severity, including severe pain, such that a prudent layperson such as the Veteran who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  The fact that the Veteran's caretaker only noticed the Veteran slurring his speech and staggering for a couple of days after the October 10, 2010 fall indicates that, for at least a few days prior to the medical treatment at ABMC on October 18, 2010, the Veteran was no longer slurring his speech or staggering.  At the time of the October 18, 2010 treatment, the Veteran himself only reported bilateral rib pain, and x-ray and CT results revealed right rib fractures but were otherwise negative for any acute conditions.

Given the finding that the medical care received on October 18, 2010 at ABMC does not meet the prudent layperson standard and that all statutory requirements must be met before any payment may be authorized, discussion of the other requirements for payment or reimbursement under 38 U.S.C.A. § 1725 are rendered moot.  See 38 U.S.C.A. § 1725 (West 2002 & Supp. 2013); see also Melson, 1 Vet. App. at 334.  Because the medical treatment rendered at ABMC on October 18. 2010 was not for an emergent condition, the Board finds that a preponderance of the 

evidence is against the Veteran's appeal for payment or reimbursement of unauthorized medical expenses at ABMC, and the appeal must be denied.  Because the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred in connection with medical treatment on October 18, 2010 at ABMC is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


